DETAILED ACTION
	The receipt is acknowledged of applicants response to non-final office action filed 10/20/2020.

	Claims 23-34 are pending. 

Applicants stated in the first page of the remarks filed 10/20/2020 that: “Claims 26, 28-30 and 34 have been canceled without prejudice or disclaimer. In making this cancellation without prejudice, Applicants reserve all rights in these claims to file divisional and/or continuation patent applications.” 
However, it is noted that applicants did not filed a copy of the amended claims wherein claims 26, 28-30 and 34 are canceled. Therefore the status of claims 26, 28-30 and 34 is maintained as withdrawn without traverse.

Claims 23-25, 27, 31-33 are subject of this office action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25, 27, 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Singh et al. “Smart multifunctional drug delivery towards anticancer therapy harmonized in mesoporous nanoparticles”, as evidenced by the article by Gabbiani et al. “Gold(III) compounds as anticancer drugs”, both references are of record. 
Claim 23 is directed to mesoporous nanoparticle (MP-NP) loaded within its pores with at least one loaded pharmaceutically active agent; comprising at least one ligand baring boronic acid or derivative thereof on the surface of said pores chemically coordinated with at least one capping pharmaceutically active agent. 

Claim 33 is directed to a composition comprising at least one mesoporous nanoparticle (MP-NP) loaded within its pores with at least one loaded pharmaceutically active agent; comprising at least one ligand bring boronic acid or derivative thereof on the surface of said pores chemically coordinated with at least one capping pharmaceutically active agent.

Singh discloses mesoporous silica nanoparticles (MSNPs) are considered one of the most promising nanomaterials for drug delivery when included in drug delivery devices. Due to their unique intrinsic features, including tunable porosity and size, large surface area, structural diversity, easily modifiable chemistry and suitability for functionalization, and biocompatibility, MSNPs have been extensively utilized as  Mesoporous silica-based materials characterize with very large surface area (pore volume), which provides the ability to load significant amount of drug into a single particle, and mesopores act as drug reservoirs. Anticancer drugs can be loaded in the pores of mesoporous silica (pages 8 and 9, section 3.2). MPNPs provide controlled and sustained drug deliver. MPNPs have “gatekeepers” capping the pores (section 4 at page 11).  The pores can be capped with gold nanoparticles (page 12, last paragraph).  Gold has cytotoxic, anticancer and antiproliferative effects as evidenced by the article by Gabbiani (see the entire document, and in particular, abstract and conclusion). Therefore, the gold capping the pores read on an anticancer capping agent. The reference teaches modifying the pore outlets of MSNPs with boronic acid-functionalized AuNPs (gold nanoparticles) acting as nanocaps. These NPs were linked to the surface of saccharide-functionalized MSNPs through the formation of boronate ester bonds, which are hydrolyzed under acid conditions. The nanosystem exhibited an ‘on-off’ response because of the reversibility of the boronate bond formation. Moreover, the metallic nanoparticles could be triggered by heating. Double-stimuli controlled release MSNPs could also be used, i.e. triggered simultaneously (page 32, first full paragraph). The reference teaches triggered delivery that remove the cap and deliver the drug from the pores (section 4.4, pages 17-20).
All the limitations of claims 23 and 33 are met by the reference that discloses the claimed MPNPS and drug delivery device comprising MPNPs.
Regarding the materials of MSNP as claimed by claim 24, the reference 
Regarding the loaded pharmaceutically active agent is anticancer as claimed by claim 25, this is disclosed by the reference.
Regarding the capping pharmaceutically active agent is anticancer as claimed by claim 27, this is disclosed by the reference that discloses gold capping the pores and gold is anticancer agent as evidenced by Gabbiani.
Regarding the triggered simultaneous controlled release as claimed by claims 31 and 32, it is disclosed by the reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-25, 27, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Singh et al. “Smart multifunctional drug delivery towards anticancer therapy harmonized in mesoporous nanoparticles”, as evidenced by the article by Gabbiani et al. “Gold(III) compounds as anticancer drugs”, both references are of record. 

Applicant Claims 
Claim 23 is directed to mesoporous nanoparticle (MP-NP) loaded within its pores with at least one 

Claim 33 is directed to a composition comprising at least one mesoporous nanoparticle (MP-NP) loaded within its pores with at least one loaded pharmaceutically active agent; comprising at least one ligand bring boronic acid or derivative thereof on the surface of said pores chemically coordinated with at least one capping pharmaceutically active agent.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Singh teaches mesoporous silica nanoparticles (MSNPs) are considered one of the most promising nanomaterials for drug delivery when included in drug delivery devices. Due to their unique intrinsic features, including tunable porosity and size, large surface area, structural diversity, easily modifiable chemistry and suitability for functionalization, and biocompatibility, MSNPs have been extensively utilized as multifunctional nanocarrier systems (abstract; section 4 on page 14). MSNPs can protect drug cargo more reliably in physiological aqueous solutions (last paragraph on page 7). Mesoporous silica-based materials characterize with very large surface area (pore volume), which provides the ability to load significant amount of drug into a single particle, and mesopores act as drug reservoirs. Anticancer drugs can be loaded in the pores of mesoporous silica (pages 8 and 9, section 3.2). MPNPs provide controlled and sustained drug deliver. MPNPs have “gatekeepers” capping the pores (section 4 at page 11).  The pores can be capped with gold nanoparticles (page 12, last paragraph).  Gold has cytotoxic, anticancer and antiproliferative effects as evidenced by the article by Gabbiani (see the entire document, and in particular, abstract and conclusion). Therefore, the gold capping the pores read on an anticancer capping agent. The reference teaches modifying the pore outlets of MSNPs with boronic acid-functionalized 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Singh teaches anticancer in the pores of the MPNPs and gold particles that have anticancer effect gating the pores, and suggests boronic acid, the reference does not teach all the elements in one example.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
As such, the instant prior art may not appear to provide sufficient specificity, i.e., involves too much “picking and choosing” to give rise to anticipation. See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect.... the combination is obvious”. KSRv. Teleflex, 127 S,Ct. 1727, 
Regarding the materials of MSNP as claimed by claim 24, the reference teaches silica MPNPs.
Regarding the loaded pharmaceutically active agent is anticancer as claimed by claim 25, this is taught by the reference.
Regarding the capping pharmaceutically active agent is anticancer as claimed by claim 27, this is taught by the reference that teaches gold capping the pores and gold is anticancer agent as evidenced by Gabbiani.
Regarding the triggered simultaneous controlled release as claimed by claims 31 and 32, it is taught by the reference. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
35 U.S.C. § 102 Rejections
Applicants traverse the anticipatory rejection of claims 23-25, 27 and 31-33 over Singh as evidenced by Gabbiani that Gabbiani relates to specific organo-metallic Gold (Ill) complexes that show potential interest for cancer treatment. Gold(III) complexes have a gold (III) ion that is chemically bonded to mono- and multidentate organic ligands. Gabbiani reports that these “...gold(III) complexes, bearing the bypiridyl motif, showed acceptable stability within physiological-like environments while exhibiting important cytotoxic properties. The organometallic compound holds promise as a potential anti-tumour drug and is undergoing more extensive biological testing... ”. Thus, no pharmaceutical activity was show by Gabbiani for a gold NP (which are atomic gold particles with a diameter of 1 to 100 nm), that is disclosed in Singh for capping the pores of the silica nanoparticle. As is well established, in order to successfully assert a prima facie case of anticipation, the Examiner must provide a single prior art document that includes every element and limitation of the claim being rejected. As Gabbiani cannot be used as evidence for showing the pharmaceutical activity of the gold NP of Singh this publication cannot be considered as anticipating the claimed invention. 

In response to this argument, it is argued the current rejection is based on Singh alone as it anticipates the current claims. Gabbiani reference is an evidentiary reference relied upon for solely confirming that gold that already taught by Singh is anticancer agent. Gabbiani is only an evidentiary reference and the anticipatory rejection of the claims over Singh is standing by itself without Gabbiani based on the inherent effect of the gold nanoparticles taught by Singh. Singh disclosed pores can be capped with gold nanoparticles. Therefore, the gold capping the pores read on an anticancer capping agent. The reference teaches modifying the pore outlets of MSNPs with boronic acid-functionalized AuNPs (gold nanoparticles) acting as nanocaps. Gold inherently has cytotoxic, anticancer and antiproliferative effects as evidenced by the article by Gabbiani. Gabbiani teaching is not combined with Singh, and it does not matter what and how Gabbiani used the gold nanoparticles. Gabbiani clearly disclosed the anticancer effect of nanoparticles comprising gold, and even if not, Singh reference anticipate the present claims and the anticancer effect of gold is an inherent property. See Atlas Powder versus Ireco, 51 USPQ 2d 1943, (Fed. Cir. 1999). 
Note, the present claims are directed to nanoparticles and composition comprising the nanoparticles, and the intended use of gold in the nanoparticles, while inherent, does not impart patentability to the claims. 
Note that applicants did not argue Singh reference, and the position taken by the examiner is hereby maintained. 

35 U.S.C. § 103 Rejections
Applicants repeat the argument above regarding Gabbiani reference. Applicants argue that the combination of Singh and Gabbiani does not teach or suggest all the limitations of claim 23, nor does it teach or suggest all the limitations of dependent claims 24-25, 27, 31-32.
 
In response to this argument, the position taken by the examiner regarding Gabbiani reference as set forth in this office action is reiterated here. 
Note that the examiner is relying on Gabbiani as an evidentiary reference and not as a secondary reference combined with Singh. All the limitation of claims 23 and 33 are taught by Singh, as evidenced by Gabbiani. All the limitations of each dependent . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./